Citation Nr: 1106286	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  06-27 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of stress 
fracture of the right femoral head.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1999 to July 2001.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This case was previously before the Board in October 2009, at 
which time the Board determined that new and material sufficient 
to reopen the Veteran's claim of entitlement to service 
connection for residuals of stress fracture of the right femoral 
head had been received and remanded the reopened claim for 
further development.  Unfortunately, the Board finds that another 
remand is necessary.  Therefore, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for residuals 
of stress fracture of the right femoral head.  In October 2009 
the Board remanded the Veteran's claim, in part, for her to be 
afforded a VA medical examination.  Pursuant to the Board's 
remand, the Veteran was scheduled for an appropriate medical 
examination in July 2010 and notice of the scheduled examination 
was sent to the Veteran; however, she failed to report for the 
examination.  Subsequently, in a statement dated in August 2010, 
the Veteran indicated that she was unable to obtain 
transportation to the examination and desired that her 
examination be rescheduled. 

The provisions of 38 C.F.R. § 3.655 addresses the consequences of 
a Veteran's failure to attend scheduled medical examinations.  
That regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  Examples of 
"good cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  At (b) it is provided that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on 
the evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, or 
a claim for increase, the claim shall be denied.

The Board, accordingly, finds that the Veteran has presented good 
cause for her failure to report for her scheduled VA examination.  
See 38 C.F.R. § 3.655 (2010).  Therefore, remand is necessary to 
afford her another opportunity to attend a VA examination.  

The Veteran is informed that failure to report to the scheduled 
examination without good cause may result in denial of the claim.  
Id.  In addition, the Veteran is requested to contact the VA 
Medical Center where the examination is scheduled immediately if 
she discovers, for any reason, that she cannot appear for the 
scheduled examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination to address the current nature 
and etiology of her right lower extremity 
disorder.  The claims folder should be made 
available to the examiner for review before 
the examination; the examiner must indicate 
that the claims folder was reviewed.  
Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
that the Veteran has a current disability 
of the right lower extremity that was 
incurred in or otherwise the result of 
active service, to include the stress 
fracture to the right femoral head therein.  
In offering this opinion, the examiner 
should also address whether the Veteran's 
2001 and/or 2005 pregnancies aggravated the 
site of the in-service stress fracture, 
resulting in current disability, or whether 
the complaints are a separate and distinct 
disability from any incident that occurred 
during service.  

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of her claimed disorder and the 
continuity of symptomatology.  The 
rationale for any opinion offered should be 
provided.  

2.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and her representative should be 
issued a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


